DETAILED ACTION
CONTINUING DATA
This application is a CON of 14/981,728 12/28/2015 ABN
14/981,728 is a CON of 14/299,470 06/09/2014 ABN
14/299,470 is a DIV of 13/494,602 06/12/2012 PAT 8785403
13/494,602 is a CON of 13/174,814 07/01/2011 PAT 8222219
13/174,814 is a DIV of 13/005,757 01/13/2011 PAT 8202984
13/005,757 is a DIV of 11/045,446 01/31/2005 PAT 7943788
11/045,446 is a CIP of PCT/JP2004/011312 07/30/2004
PCT/JP2004/011312 has PRO 60/491,534 08/01/2003

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.  Claims 1 and 18-21 are pending.
 
Priority
Applicant requests acknowledgement of the claim for foreign priority under 35 U.S.C. 119 and receipt of the certified priority document.  There is no foreign priority claim in the file.  The foreign priority box in the ADS filed June 5, 2018 (reproduced below) is blank.  There is no claim to foreign priority in the first paragraph of the specification.

    PNG
    media_image1.png
    377
    941
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,222,219 in view of Imamura ((WO 2004/080990, published September 23, 2004, cited on IDS, US 2006/0122126 used as an English equivalent).  
The ‘219 patent claims recite the compounds 1-(β-D-glucopyranosyl)-4-chloro-3-[5-(3-cyanophenyl)-2-thienylmethyl]benzene, 1-(β-D-glucopyranosyl)-4-chloro-3-[5-(6-fluoro-2-pyridyl)-2-thienylmethyl]benzene, 1-(β-D-glucopyranosyl)-4-methyl-3-[5-(4-cyanophenyl)-2-thienylmethyl]benzene (claim 9) and administering the compound along with an anti-obesity agent for treating diabetes (claim 18).

Imamura teaches SGLT inhibitors such as the following (paragraph [0228]), which share a core structure with the claimed compounds.

    PNG
    media_image2.png
    221
    417
    media_image2.png
    Greyscale

The compounds are used for treating diabetes (claim 12).   Administration is oral, as a suspension in aqueous solution, at a dose of 1 mg/kg (paragraph [0193]).  Administration is per day and can be oral or parenteral (paragraph [0196]).
It would have been obvious to one of ordinary skill in the art at the time invention was made to administer the two agents either in one composition or separate compositions, because those are the only two options for administering two compounds.  The skilled artisan would administer compound (i) at a dose of 1 mg/kg per day as a suspension in aqueous solution because Imamura teaches administration of compounds having similar structures and the same utility, at a dose of 1 mg/kg per day as a suspension in aqueous solution.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/LAYLA D BERRY/             Primary Examiner, Art Unit 1623